DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23 2021 has been entered.
Receipt of Arguments/Remarks filed on November 23 2021 is acknowledged. Claims 1-25 and 28-29 were/stand cancelled. Claim 26 was amended.  Claims 36-37 were added.  Claims 26-27 and 30-37 are pending. Claims 30 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 28 2017. Claims 26-27, 31 and 34-37 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Rejections
The amendments filed November 23 2021 has overcome the rejection of claims 26-27, 31 and 34-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11112377 (copending Application No. 15394520 (USPGPUB No. 20170188921)) in view of Gough et al., Boock et al. and Huang et al.  The instant claims as amended require an interference domain, enzyme domain and biointerface domain.  Both the enzyme domain and biointerface domain require zwitterionic polymers.  This distinguishes the claimed invention in patent ’377 (copending ‘520) from the instant claims.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 26-27, 31 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Boock et al. (USPGPUB No. 20140094671, cited in the Office action mailed on 10/10/17) in view of Cao et al. (Journal of Biomedical Materials Research A, 2013, cited in the Office action mailed on 2/26/18), Pacetti (US Patent No. 8101156), Jiang et al. (USPGPUB No. 20080181861, cited in the Office action mailed on 10/10/17), Huang et al. (US PGPUB No. 20120071962) and Hughes et al. (USPGPUB No. 20130053666).
Applicant Claims
	The instant application claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising: an interference domain formed from a plurality of layers, wherein a first layer of the plurality of layers comprises a polyanionic material and a second layer of the plurality of layers comprises a polycationic material; an enzyme domain having at least one enzyme, a surface-active end group containing polymer that comprises surface-active end groups that are zwitterionic, or are precursors or 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Boock et al. is directed to zwitterion surface modifications for continuous sensors.  Claimed is a device for measurement of an analyte concentration, the device comprising: a sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the sensor, the sensing membrane comprising a diffusion resistance domain configured to control a flux of the analyte there through, wherein the diffusion resistance domain comprises a base polymer and one or more zwitterionic compounds, and wherein the base polymer comprises both hydrophilic and hydrophobic regions (claim 1).  The sensor is an electrode (claim 13), configured for continuous measurement of an analyte concentration (claim 14) and wherein the analyte is glucose (claim 15).  Base polymers include polyethers and 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Boock et al. does not specify the contact angle.  While Boock et al. suggest polymers with both hydrophilic and hydrophobic regions and the inclusion of zwitterionic moieties, Boock et al. does not expressly teach a polymer comprising polyurethane, PEG and sulfobetaine with an isocyanate polymerization group.  However, this deficiency is cured by Cao et al. and Jiang et al.
	Cao et al. is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water.  It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility.  The polyurethanes have been used in various biomedical applications.  Improved non-thrombogenicity is always beneficial.  Various materials such as polyethylene glycol have been introduced into polyurethanes.  In addition to this substance addition has been focused on introducing materials containing 

    PNG
    media_image1.png
    300
    767
    media_image1.png
    Greyscale
The polydispersity and molecular weight of the PUR-APS are taught in table 1.  Contact angles are taught in figure 4.  It is taught that the increase of molecular weight decreased the hydrophilicity of the prepolymers.  Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (page 913, last 
Jiang et al. is directed to super-low fouling sulfobetaine and carboxybetaine materials and related methods.  Representative monomers for making sulfobetaine polymers include sulfobetaine methacrylate and other sulfobetaine compounds with isocyanates and hydroxyl groups (paragraph 0082).  In one embodiment, the sulfobetaine material is a diblock copolymer comprising sulfobetaine and poly(propylene oxide) (paragraph 0064).  Low polydispersity indicate that well-controlled polymerization accuracy (paragraph 0090).  Polydispersity taught include 1.232 and 1.353 (table 1).    
Boock et al. does not teach the instantly claimed sulfobetaine in the instantly claimed amount.  However, this deficiency is cured by Pacetti.
Pacetti is directed to methods of manufacturing copolymers with zwitterionic moieties and dihydroxyphenyl moieties and use of same. Taught are biocompatible polymers for coating implantable medical devise.  The polymers include zwitterion-including monomers (column 1, lines 40-45).  Examples of desirable properties for implant coatings include adhesion to the implant to prevent delamination, adequate elongation to accommodate implant deformation without buckling or cracking; biocompatibility include hemocompatibility and chronic vascular tissue compatibility, etc. (columns 1-2, lines 60-67 and 1-13).  Zwitterions are known for their biocompatibility.  The zwitterion monomer provides water absorption which is useful for tuning 
While Boock et al. teaches entrapment of the bioactive or releasably binding the bioactive and that the bioactive is dexamethasone, Boock et al. does not expressly teach an ionic bond between the zwitterionic and the dexamethasone.  However, this deficiency is cured by Huang et al.
Huang et al. is directed to an intravascular stent (implantable device).  Anti-inflammatories such as dexamethasone can be covalently or ionically bonded to the polymer of the matrix (paragraph 0041).  
While Boock et al. teaches an interference layer comprising cationic and anionic polymers, Boock et al. does not expressly teach an interference layer that is a bilayer.  However, this deficiency is cured by Hughes et al.
Hughes et al. is directed to polymer membranes for continuous analyte sensors.  The device has an interference domain that reduces permeation of one or more interferents (paragraph 0002).  Bilayers of polycation and polyanion alternating layers are taught.  Polycationic materials include polyamines (paragraph 0161-0164).  The interference blocking ability provided by the alternating polycationic layer(s) and polyanionic layer(s) can be adjusted and/or controlled by creating covalent cross-links between the polycationic layer(s) and polyanionic layer(s).  The thickness of the layer can impact its permeability to interferents.  The overall thickness can be controlled by adjusting the number of layers (paragraphs 0168-0169).  By providing an interference domain with differing linear charge densities, an interference domain may be formed 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boock et al., Jiang et al., Pacetti, Cao et al., Huang et al. and Hughes et al. and incorporate the sulfobetaine in the backbone of the polyurethane polymer.  One of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface hydrophilicity of the polymer as to enhance biocompatibility and reduce protein absorption as taught by Cao et al. and Pacetti.  Since Cao et al. recognizes that before their infection, inventors only grafted the zwitterionic monomer but their invention actually incorporates the zwitterionic monomer into the polymer for improved blood compatibility which would be advantageous for an in-vivo device, there is a reasonable expectation of success.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize both the polyurethane polymer in addition to another zwitterionic compound such as octyl sulfobetaine.  One of ordinary skill in the art would have been motivated to utilize both as Boock et al. claim the polymer and a zwitterionic compound and suggest the use of more than one zwitterionic compound.  Additionally, since Boock et al. teach the desirability of reducing nonspecific protein binding and this is what the zwitterion does as taught by Cao, there is a reasonable expectation of success.  
1 and R3 are polymerizable and R2 is an alkyl group.  The polyurethane of Cao et al. has the cationic group in the backbone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boock et al., Jiang et al., Pacetti, Cao et al., Huang et al. and Hughes et al. and incorporate a bioactive such as dexamethasone ionically with the zwitterionic groups.  One skilled in the art would have been motivated to incorporate a bioactive such as dexamethasone in order to provide reduced acute or chronic inflammation adjacent to the implant as taught by Boock et al.  Since Boock et al. teaches incorporation of the bioactive in a variety of ways to provide for release of dexamethasone and Huang et al. recognizes that dexamethasone can be ionically bound to a polymer, it would have been obvious to one of ordinary skill in the art to ionically bind the dexamethasone to the ionic portions of the polymer (i.e. the zwitterion) in order to provide for the release of dexamethasone at the implant site.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boock et al., Jiang et al., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boock et al., Jiang et al., Pacetti, Cao et al., Huang et al. and Hughes et al. and utilize an interference domain with alternating layers of polycations and polyanions. One skilled in the art would have been motivated to utilize alternating layers (i.e. bilayer) in order to adjust and/or control the interfering characteristics as taught by Hughes et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polycations such as a polyamine as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Boock et al. suggests an interference layer for the same purpose as Hughes et al. and suggests that polycationic and polyanionic materials can be utilized there is a reasonable expectation of success.  
Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed.  Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed molecular weight of the polymer, Boock et al. and Cao et al. teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed concentration of zwitterion, Pacetti teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Additionally, one skilled in the art would have been motivated to manipulate the amount in order to manipulate the biocompatibility and water absorption as suggested by Cao et al. and Pacetti.
Regarding the claimed polydispersity, Jiang et al. teaches that low polydispersity indicates a well-controlled polymerization accuracy.  One of ordinary skill in the art would have desired a low polydispersity such as 1.2 or 1.3 (which reads on about 1.4) as it insures polymerization accuracy.  Furthermore, Cao et al. teaches a polydispersity reading on the instant claims.  
Regarding claim 37, Boock et al. suggests that the diffusion resistance domain is a unitary bioprotective/diffusion resistance domain and this domain can be the .  

Response to Arguments
Applicants’ arguments filed November 23 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) claim 1 has been amended to recite an interference layer.  It is argued that the cited prior art does not teach the interference layer as claimed.   It is argued that while Boock does mention an interference domain, the claimed bilayer is not taught.  
Regarding Applicants’ first argument, while Boock does not teach a bilayer as the interference domain, Boock does suggest the interference domain comprises polycationic and polyanionic polymers.  Newly cited Hughes et al. renders obvious a bilayer of polycationic and polyanionic polymers as the interference domain.  
Applicants argue that (2) Huang et al. is directed to an intravascular stent and that anti-inflammatories such as dexamethasone can be covalently or ionically bonded to the polymer of the matrix.  It is argued that the cited portion of Huang does not disclose that the zwitterion-containing unit releasably binds dexamethasone.  Since Huang does not teach zwitterion-containing repeating units it cannot teach the instantly claimed limitation of the zwitterion-containing repeating unit releasably binds dexamethasone.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 26-27, 31 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-17, 21-24 ad 28 of copending Application No. 15394706 (USPGPUB No. 20170188922) in view of Boock et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising: an interference domain formed from a plurality of layers, wherein a first layer of the plurality of layers comprises a polyanionic material and a second layer of the plurality of layers comprises a polycationic material; an enzyme domain having at least one enzyme, a surface-active end group containing polymer that comprises surface-active end groups that are zwitterionic, or are precursors or derivatives thereof; and  a biointerface domain having a contact angle of from about 200 to about 900, wherein the biointerface domain comprises a biointerface polymer, wherein the biointerface polymer comprises a polymer chain having both hydrophilic and hydrophobic regions and wherein the hydrophilic regions comprise a linear polymer chain wherein the first hydrophilic component comprises one or more zwitterion 
Copending ‘706 claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising: an interference layer comprising at least one bilayer formed from a first layer of a polyanionic material and a second layer formed from a second layer of a polycationic material; a biointerface layer, wherein the biointerface layer comprises a biointerface polymer, wherein the biointerface polymer comprises a backbone, wherein the backbone comprises crosslinked polyurethane or polyurea segments, wherein the biointerface polymer comprises a first hydrophilic component and a second hydrophilic component, wherein the first hydrophilic component comprises one or more zwitterion containing repeating units comprising a cation and an anion, wherein the cation, the anion, or, a combination thereof, of the zwitterion-containing repeating unit is part of the backbone of the biointerface polymer, wherein the zwitterion-containing repeating unit is bonded to at least two repeating units of the biointerface polymer, wherein the zwitterion-containing repeating units comprise 10-
Copending ‘706 does not claim an enzyme domain layer.  However, this deficiency is cured by Boock et al.
Boock et al. is directed to zwitterion surface modifications for continuous sensors.  In some embodiments an enzyme domain, aka enzyme layer, may be used.  The enzyme domain comprises one surface-active end group containing a polymer or a blend of two or more surface-active end group containing polymers.  The surface-active end groups are zwitterionic or are precursors or derivatives thereof (paragraph 0166-0168).  The enzyme domain comprises an enzyme (claim 26).  
While Copending ‘706 claims an interference domain, copending ‘706 does not expressly claim the polycationic material comprises a polyamine.  However, this deficiency is cured by Hughes et al.
The teachings of Hughes et al. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings copending ‘706, Hughes et al. and Boock et al.  and utilize an enzyme domain with an enzyme and a zwitterionic polymer.  One skilled in the art would have been motivated to utilize this domain as part of the sensing membrane as it is specifically taught by Boock et al.  Therefore, all of the Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding claim 36, it would have been obvious to one of ordinary skill in the art to try any of the specifically taught polycations such as a polyamine as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection.

Claims 26-27, 31 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 10045723 in view of Gough et al., Boock et al. and Huang et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘723 claims a device for measurement of a glucose concentration, the device comprising: a sensor configured to generate a signal indicative of a glucose concentration; and a sensing membrane located over the sensor, wherein the sensing 
 Patent ‘723 does not specify a contact angle.  However, this deficiency is cured by Gough et al.
The teachings of Gough et al. are set forth above.
Regarding the claimed contact angle, Gough et al. recognizes that the more hydrophobic a surface the higher the contact angle whereas a hydrophilic surface has a lower contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the ratio of hydrophilic to hydrophobic regions in order to optimize the contact angle.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

The teachings of Boock et al. and Hung et al. are set forth above.
Patent ‘723 does not expressly teach an interference layer that is a bilayer.  However, this deficiency is cured by Hughes et al.
The teachings of Hughes et al. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘723, Boock et al., Huang et al., Gough et al  and Hughes et al. and incorporate a bioactive such as dexamethasone ionically with the zwitterionic groups.  One skilled in the art would have been motivated to incorporate a bioactive such as dexamethasone in order to provide reduced acute or chronic inflammation adjacent to the implant as taught by Boock et al.  Since Boock et al. teaches incorporation of the bioactive in a variety of ways to provide for release of dexamethasone and Huang et al. recognizes that dexamethasone can be ionically bound to a polymer, it would have been obvious to one of ordinary skill in the art to ionically bind the dexamethasone to the ionic portions of the polymer (i.e. the zwitterion) in order to provide for the release of dexamethasone at the implant site.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘723, Boock et al., Huang et al., Gough et al  and Hughes et al. and utilize an interference domain with alternating layers of polycations and polyanions. One skilled in the art would have been motivated to utilize alternating layers (i.e. bilayer) in order to adjust and/or control the Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since patent ‘723 and Hughes et al. are directed to substantially similar devices, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘723, Boock et al., Huang et al., Gough et al  and Hughes et al. and utilize an enzyme domain with an enzyme and a zwitterionic polymer.  One skilled in the art would have been motivated to utilize this domain as part of the sensing membrane as it is specifically taught by Boock et al.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Response to Arguments
Applicants make no arguments with regards to the ODP rejections.  Thus, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616